Title: [Diary entry: 6 August 1785]
From: Washington, George
To: 

Saturday 6th. Thermometer 76 in the Morning—88 at Noon and 82 at Night. Breakfasted in Frederick Town, at Govr. Johnsons, and dined at Harpers ferry. Took a view of the River, from the Banks, as we road up the bottom from Pains falls to the ferry, as well as it could be done on Horse back. Sent a Canoe in a Waggon from the Ferry to Keeptriest Furnace in ordr. to descend the Falls therin tomorrow. In my ride from George Town to this place, I made the following observations. That the Land about the first, is not only hilly, & a good deal mixed with flint stone, but is of an indifferent quality ’till we left the great Road, (3 Miles from G. Town) which leads to the former. The quality of the Land then improves,

and seems well adapted to the culture of small grain but continues broken and by No means in a state of high cultivation. It is also better timbered and of a sameness to the Seneca Falls. That about the Maryland Sugar Lands (1400 Acres of which belong to George Plater Esqr.) which is five Miles above Seneca It is remarkably fine, & very level. From thence to Monocasy about 12 Miles further they are less levl. and of much inferior quality. That from Monocasy to Frederick Town (distant 12 or 13 Miles) nothing can well exceed them for fertility of Soil—convenient levelness and luxurient growth of Timber. The Farms seem to be under good cultivation, which is somewhat Surprizing, as the possessors of them (on a Mannor belonging to Chs. Carroll Esqr. of Carrolton who holds in one Tract, 12 or 14,000 Acres) are Tenants at will—paying for the low grounds on Potomack & Monocasy 5/. Maryland Curry. pr. acre & for the high land 4/. for all the land within the boundaries of their respective Tenements. That from Frederick Town to the Kittoctan Mountain (about 7 Miles) the Land is nearly similar but not quite so luxurient to the eye. And from that Mountain to the river estimated 10 Miles it is more hilly & of a second quality but strong & very productive especially of small grain. That the remaining 3 Miles to the Ferry is river bottom and of course good. Frederick Town stands on a branch of Monocasy, and lyes rather low. The Country about it is beautiful & seems to be in high Cultivation. It is said to contain about  Houses; for the most part of wood; but there are many of Brick and Stone, & some good ones. The number of Inhabitants are computed to be  Souls. There are Churches, a Court House—Work House & other public buildings. The Mechanics are numerous, in proportion to the aggregate; and the Spirit of Industry seems to pervade the place—tho’ Trade, it is said, has slackened.